 1                                                           Chief Magistrate Judge Brian A. Tsuchida
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                           )   No. CR17-086-BAT
 7                                                       )
                     Plaintiff,                          )
 8                                                       )   (PROPOSED)
                                                              XXXXXXXXXX ORDER GRANTING
                v.                                       )   UNOPPOSED MOTION TO
 9                                                       )   CONTINUE DISPOSITION HEARING
     MARIO TYREE BROWN,                                  )
10                                                       )
                     Defendant.                          )
11                                                       )
12          THE COURT has considered the Defendant’s unopposed motion to continue the

13   disposition hearing and reviewed the files and records herein.

14          IT IS THEREFORE ORDERED that the disposition hearing this matter shall be

15   continued to ______________________.

16
17          DONE this ______ day ________________, 2019.

18
                                         _________________________________
19                                       BRIAN A. TSUCHIDA
20                                       UNITED STATES DISTRICT MAGISTRATE JUDGE

21
     Presented by:
22
23   s/ Dennis Carroll
     Assistant Federal Public Defender
24   Attorney for Mario Tyree Brown
25
26

                                                                        FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE                                                   1601 Fifth Avenue, Suite 700
       DISPOSTION HEARING                                                    Seattle, Washington 98101
       (U.S.A. v. Mario Tyree Brown, CR17-086-BAT) - 1                                  (206) 553-1100
